Dismissed and Memorandum Opinion filed December 17, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00826-CR

                   DANIEL VICTOR SALDANA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1541510

                          MEMORANDUM OPINION

      Daniel Victor Saldana appeals his conviction of injury to a child. For the
reasons stated below, we dismiss the appeal.

      Appellant was indicted for two counts of causing bodily injury to a child
younger than fifteen years of age. Appellant entered a negotiated plea of guilty
pursuant to a plea-bargain agreement. In exchange for appellant’s waiver of his
right to appeal, the State consented to appellant’s waiver of his right to jury trial.
See Tex. Code Crim. Proc. art. 1.13(a) (“The defendant in a criminal prosecution
for any offense other than a capital felony case in which the state notifies the court
and the defendant that it will seek the death penalty shall have the right, upon
entering a plea, to waive the right of trial by jury, conditioned, however, that,
except as provided by Article 27.19, the waiver must be made in person by the
defendant in writing in open court with the consent and approval of the court, and
the attorney representing the state.”) (emphasis added). Appellant was sentenced
by the trial court to imprisonment for a term of eight years.

      Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the trial
court to certify the criminal defendant’s right of appeal under Rule 25.2(a)(2). Tex.
R. App. P. 25.2(a)(2) and (d). The trial court entered a written certification as
required by Rules 25.2(a)(2) and 25.2(d). The certification, signed by appellant,
reflects that the appeal “is a plea-bargain case, and the defendant has NO right of
appeal.” Further, the court certified that “the defendant has waived the right of
appeal.”

      In a plea-bargain case, a defendant may appeal only those matters raised by
written motion and ruled on before trial, or after getting the court’s permission to
appeal. Tex. R. App. P. 25.2(a)(2). The record reflects this was a plea-bargain case.
Further, the record shows appellant waived his right to appeal as part of his plea-
bargain agreement. The waiver, given to secure the benefits of the plea-bargain
agreement and supported by consideration from the State, is enforceable against
appellant. See Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App. 2016); Ex
parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009).

      For appellant to proceed with an appeal, the record must contain the trial
court’s certification showing he has a right to appeal. See Tex. R. App. P. 25.2(d).
In this case, the trial court’s certification shows, correctly, that appellant has no
right to appeal. Because the record supports the trial court’s certification and

                                          2
further shows appellant waived the right to appeal, we are required to dismiss the
appeal without further action. See Tex. R. App. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).

      We dismiss the appeal for want of jurisdiction.




                                     PER CURIAM




Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3